UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): February 12, 2008 ZiLOG, Inc. (Exact name of Registrant as specified in its charter) Delaware 001-13748 13-3092996 (State or other Jurisdiction ofIncorporation) (Commission File No.) (IRS Employer Identification No.) 6800 Santa Teresa Boulevard San Jose, California 95119 (Address of principal executive offices, including zip code) (408) 513-1500 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. Attached is a letter from ZiLOG, Inc. in response to a letter received from Riley Investment Management, LLC. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. 99.1 Letter from ZiLOG, Inc. to Riley Investment Management, LLC, dated February 12, 2008 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: February 12, 2008 ZiLOG, INC. By: /s/ Darin G. Billerbeck Darin G. Billerbeck President and ChiefExecutive Officer 3 EXHIBIT
